Citation Nr: 1129406	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R).

3.  Entitlement to presumptive service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to May 1991.

This appeal to the Board of Veterans Appeals (Board) arises from a March 1998 rating action that denied service connection for an acquired psychiatric disorder, a T/R, and presumptive service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

By decisions of November 1999 and October 2003, the Board remanded this case to the RO for further development of the evidence and for due process development.

By decision of November 2005, the Board denied service connection for an acquired psychiatric disorder, a T/R, and presumptive service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By November 2006 Order, the Court vacated the Board's November 2005 decision, and remanded the matters to the Board for compliance with a November 2006 Joint Motion for Remand of the appellant and the VA Secretary.

By decision of  May 2007, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the VCAA, and the Court's Order, the Board finds that all notice and development action needed to fairly adjudicate the claims on appeal has not been accomplished.  

The Veteran contends that he currently suffers from an acquired psychiatric disorder of service origin.  He states that he was treated for a nervous breakdown and schizophrenia in service.  

A review of the service medical records discloses the veteran's complaints of depression and a nervous breakdown, and treatment and therapy in 1980 and 1981 for an acute situational reaction, a borderline personality disorder, an inadequate personality, latent schizophrenia, an adjustment reaction with suicide gesture, and an adjustment reaction of adult life manifested by depression, self-destructive behavior, and sleep disturbance.  In 1988 and 1989, he received 5 months of stress management and supportive counseling for an adjustment disorder with depressed mood.         

Post service, in March 1995 the Veteran was seen at a VA medical facility with a history of depression and a nervous breakdown in military service.  After examination, the impression was anxiety.

On May 1995 psychiatric examination at the Allen Correctional Institution, the physician noted that the Veteran had made 4 suicide attempts that year prior to his incarceration, and a history of hospitalization for a suicide attempt in military service in 1980.  After mental status examination, the diagnostic impressions included major depression, single episode.    

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).

In 2009 and 2011 written argument, the veteran's attorney requested a VA psychiatric examination of the Veteran with a medical opinion as to whether he has an acquired psychiatric disorder that is related to his military service.  The Board concurs that the duty to assist requires such development of the evidence, and finds that this case must be remanded to the RO to afford the appellant a VA psychiatric examination to determine the etiology of any current acquired psychiatric disorder and its relationship, if any, to his military service.  In scheduling this examination, the RO should consult with the veteran's attorney and consider instructions for conducting VA examinations in prisons contained in VA Adjudication Manual M21-1MR, Part III, Subpart IV, Chapter 3A, section 11(d).  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO for the following action:

1.  The RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder and its relationship, if any, to military service. In scheduling this examination, the RO should consult with the veteran's attorney and consider instructions for conducting VA examinations in prisons contained in VA Adjudication Manual M21-1MR, Part III, Subpart IV, Chapter 3A, section 11(d).  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should review the service and post-service medical records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any current acquired psychiatric disorder (a) is related to any incident of the veteran's military service, or (b) is directly related to any symptoms that the Veteran identifies as having had in service that might not be reflected in the service medical records.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If any benefit sought on appeal remains denied, the RO should furnish the appellant and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

